department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas tx number release date date legend org organization name xx date address address org address dear person to contact identification_number contact telephone number in reply refer to te_ge review staff ein this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons the org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are also not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and your earnings inure to the benefit of the officers of the organization based upon these reasons your sec_501 tax exempt status is revoked effective january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office broadway sin fi new york ny taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service date date org address department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org legend org organization name xx date issue whether the org the organization qualified for exemption under sec_501 before the cessation of its activities in 20xx facts org is recognized as a section sec_501 tax exempt_organization according to its certificate of incorporation and form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_service the primary purposes of the organization are as follows providing food and shelter as well as legal medical financial and moral support to the victims of crimes and terrorist activity around the world medical support will be in the form of charitable donations of medical equipment and supplies to the medical facilities and hospitals treating the victims exemption under sec_501 was granted based on these activities the organization is no longer operating it filed a final return for its fiscal_year ending december 20xx the organization’s primary activity was organizing and staging protests against terrorism according to written materials supplied during the examination those who participated in the protests were compensated in cash with no formal documentation other than checks written to cash further there were numerous electronic transfers of money into the organization’s accounts from various parts of the world there was no documentation as to why these funds were wired or from whom these funds were wired the bank records for the wired transactions simply indicated the country from which the money was sent during the year under examination it was also noted the organization issued several checks in the name of its vice president totaling dollar_figure as compensation the form_1099 completed ostensibly to report this compensation was never filed with the service notwithstanding the fact that officers such as vice presidents are statutory employees and should have been issued a form w- and had employment_tax withheld further several currency transaction reports completed in 20xx indicate withdrawals were made from the organization’s bank account totaling dollar_figure by the vice president there was no documented business_purpose for these cash withdrawals totaling dollar_figure law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20x12 org or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 assigns the burden_of_proof to an organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 sec_6001 requires every person liable for any_tax imposed by this title or for the collection thereof to keep such records and comply with the rules and regulations prescribed by the secretary sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 government’s position the organization did not meet the burden_of_proof required by sec_1 c - d ii to show that the organization served a public rather than a private interest no documentation was provided to explain who and for what purpose funds were transferred into the organization’s bank accounts a substantial part of the organization’s expenses were paid to cash again there was no documentation as to whom the money was paid or for what specific purpose it was paid the organization which is controlled by the board_of directors enabled the vice president to engage in financial activities which were beneficial to him but detrimental to the organization accordingly the organization was operated for a substantial non-exempt purpose see revrul_67_5 the organization failed to meet the reporting requirements under sec_6001 and sec_6033 as noted in the following instances the organization was unable to show a business_purpose for withdrawals from the organization’s bank accounts that were transacted by the vice president this is also a violation of the prohibition of inurement provision of sec_501 the organization was unable to substantiate conducting any of its organizational purposes as restated in the first paragraph of this document under the caption facts therefore exemption was granted based on activities other than those which were actually carried on the organization was unable to adequately document its stated purposes organizing and staging protest against terrorism as stated on its form_990 for the year ending december 20xx form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items - internal_revenue_service department of the treas 20xx12 org conclusion the organizations failed to meet the operational_test of sec_1_501_c_3_-1 the organization failed to meet the reporting requirements under sec_6001 and sec_6033 the organization failed to show its financial transactions served a public rather than private interests as required by sec_1_501_c_3_-1 accordingly the organization’s exempt status is revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -4-
